EXHIBIT A
                      Our Story



The National Consumer Law Center (NCLC) proudly traces its roots to President Lyndon
Johnson’s declaration of a “War on Poverty.” Beginning in 1965, the federal Office of Economic
Opportunity began funding legal services offices with two main goals: improving the access of
poor people to the legal system and enabling advocates to seek justice wherever justice for the
poor is needed. Reforming a system that was stacked against low-income families eventually
became the top priority of the new Legal Services Program. Several national support centers
were founded, the National Consumer Law Center among them.

Robert F. Drinan, dean of Boston College Law School, received a letter in January of 1969
inviting the school to apply for federal funds to establish a “Center for Consumer Affairs.” He
eagerly accepted. Boston College Law School’s grant application outlined the goals of a
proposed “National Consumer Law Center” and described the unique qualifications of BC Law
to be its home.

The grant application was successful and the National Consumer Law Center began operations
in June of 1969. Although working from a college campus, NCLC’s founders were determined
not to operate from an ivory tower. From the beginning they were in close communication with
legal aid lawyers working on the front line as advocates for low-income families.

By 1972 NCLC was ready to operate independently of Boston College Law School and moved
to offices in downtown Boston. In 1980 a Washington, D.C. office was established so that NCLC
could provide a strong pro-consumer voice in the regulatory environment of the nation’s capital.

Today, NCLC continues to fight for the rights of low-income families and provides many
resources to hard working civil legal aid and private attorneys representing low-income
consumers. The talented lawyers of the National Consumer Law Center provide policy analysis,
advocacy, litigation, expert witness services, and training for consumer advocates throughout
the United States. NCLC also works with federal and state policymakers and participates in
major litigation across the nation.

Along the way NCLC has inspired and helped to create two separate, independent consumer
justice organizations: The National Association of Consumer Advocates and Americans for
Fairness in Lending. NCLC has also developed its own initiatives on behalf of student loan
borrowers and older consumers. Additionally, NCLC publishes a comprehensive set of legal
treatises, considered by many to be the preeminent source on consumer law. The treatises
are widely cited in judicial opinions by courts across the United States, including the
United States Supreme Court.
       Litigation Project
         National Consumer Law Center assigned to this case have been lead or co-counsel in
over 100 filed consumer class action cases, including, but not limited to, Cason v. Nissan Motor
Acceptance Corp., C.A. No. 3-98-0223, U.S. D. Ct. Middle District of Tennessee; Coleman v.
General Motors Acceptance Corp., C.A. No. 3-98-0211, U.S. D. Ct. Middle District of
Tennessee; Morkavage v. Morgan Stanley Dean Witter, C.A. 99-40114, U.S. D. Ct. District of
Massachusetts; Follansbee v. Discover Financial Services, C.A. N. 99-C-3827, U.S. D. Ct.
Northern District of Illinois; and Chilson v. Associates National Bank, C.A. 2000-0776,
Massachusetts (Worcester County) Superior Court; Samuel v. EquiCredit, C.A. No. 00-6196,
U.S. D. Ct. Eastern District of Pennsylvania; Jones v. Ford Motor Credit Co., Case No. 00-Civ-
8330, U.S. D. Ct. Southern District of New York; Smith v. Chrysler Financial Company, Civil
Action No. 00-6003, U.S. D. Ct. of New Jersey; Sandoval v. Washington Mutual, C.A. No. 01-2-
06488-1, Superior Court of the State of Washington ; Baltimore v. Toyota Motor Credit Corp.,
C.A. No CV-01-05564 NM, U.S. D. Ct. Central District of California; Borlay v. Primus Automotive
Financial Services, Inc., Civil No. 3:02-0382, U.S. D. Ct. Middle District of Tennessee; Willis v.
American Honda Finance Corp., Case No. 3-02-0490, U.S. D. Ct. Middle District of Tennessee;
Osborne v. Bank of America, Case No. 3-02-0364, U.S. D. Ct. Middle District of Tennessee;
Russell v. Bank One, Case No. 3-02-0365, U.S. D. Ct. Middle District of Tennessee; Logan v.
Firstar, Case No. 3-02-0681, U.S. D. Ct. Middle District of Tennessee; Zipperer v. Supportkids,
Inc., Case No. 02 CV 233, State of Wisconsin Circuit Court (Manitowoc County); In Re
Washington Mutual Overdraft Protection Litigation, Case No. 03-2566 ABC, U.S. D. Ct. Central
District of California; Hood v. Santa Barbara Bank & Trust, Case No. 1156354, Superior Court of
the State of California (Santa Barbara County); Pettway v. Harmon Law Offices, P.C., Case No.
03-10932-RCL, U.S. D. Ct. District of Massachusetts; Wilborn v. Bank One Corp., Case No. 03-
cv-02674, Ohio Common Pleas Court (Mahoning County); Amos v. Advanced Funding, Inc, Civil
Action No. 1-04-CV-2911, U.S. D. Ct. Northern District of Georgia (Atlanta Division); Henry v.
Structured Investments Co., Inc., Case No. 05CC00167, Superior Court of the State of
California (Orange County); Duff v. Washington Mutual Bank, Case No. 2:04-cv-2309 JLR, U.S.
D. Ct. Western District of Washington at Seattle; White, et al. v. Experian Information Solutions,
Inc., et al., Case No. SA CV05-2070, U.S. D. Ct. Central District of California; Alleyne v.
Flagstar, et al., Case No. 07-12128, U.S. D. Ct. District of Massachusetts; Mogel v. Unum Life
Insurance Company of America, Case No. 07-CA-10955, U.S. D. Ct. District of Massachusetts;
Puello v. Citifinancial/Citigroup,, Case No. 08-10417, U.S. D. Ct. District of Massachusetts;
Barrett v. Option One/ H& R Block Bank, Case No. 08-10157, U.S. D. Ct. District of
Massachusetts; Blake v. Riddle & Wood, P.C. , Case N. 08-12033, U.S. D. Ct. District of
Massachusetts; Faber v. Metropolitan Life Insurance Company, Civ. Act. No.: 08 Civ. 10588,
U.S. D. Ct. Southern District of New York; Tammaro v. Direct Federal Credit Union, C.A. No. 08-
5508-BLS2, Massachusetts (Suffolk Business Litigation Session) Superior Court: Rodriguez v.
Chase Bank USA, N.A., Case No. 1:09-CV-10614, U.S. D. Ct. District of Massachusetts;
Vander Luitgaren v. Sun Life Assurance Company, et al., Case No. 09-CV-11410, U.S. D. Ct.
District of Massachusetts; Powell-Perry v. Branch Banking & Trust, Inc., et al., C.A. 1:09-cv-619,
U.S. D. Ct. Middle District of North Carolina; Yourke v. Bank of America, N.A., et al., Civil Action
No. 09-02186, U.S. D. Ct. Northern District of California; Bosque v. Wells Fargo Bank, N.A.,
Civil Action No. 10-10311, U.S. D. Ct. District of Massachusetts; Johnson v. BAC Home Loans
Servicing , LP, Civil Action No. 10-10316, U.S. D. Ct. District of Massachusetts; Durmic v. J.P.
Morgan Chase Bank, N.A., Civil Action No. 10-10380, U.S. D. Ct. District of Massachusetts;
Belyea v. Litton Loan Servicing, LLP, Case Number 1:10-cv-10931.LLP., U.S. D. Ct. District of
Massachusetts; Merrimon v. Unum Life Insurance Company of America, Civ. No. 10-cv-447,
U.S. D. Ct. District of Maine; Otte v. Life Insurance Company of North America, Civ. No. 09 CV
11537, U.S. D. Ct. District of Massachusetts; Reimann v. Brachfeld, Case No. RG10-529702
(Sup. Ct. Alameda) (class-action lawsuit asserting debt collection claims).



    Litigation Attorneys Assigned to this Case
       Stuart Rossman is a staff attorney at the National Consumer Law Center (NCLC) and
has served as director of litigation since 1999. Stuart is the co-editor of NCLC’s Consumer
Class Actions and coordinates NCLC's annual Consumer Class Action Symposium. Stuart is the
immediate past co-chair of the National Association of Consumer Advocates (NACA) Board of
Directors. Since 1992, he has been a member of the adjunct faculty at the Northeastern
University School of Law where he teaches courses in Civil Trial Advocacy and was appointed
the 2010 Givelber Distinguished Lecturer on Public Interest Law. He also is a visiting lecturer at
the University of Michigan Law School teaching a course on Consumer Class Actions.
Previously, he was a private trial attorney in Boston and served as Chief of the Trial Division
and Chief of the Business and Labor Protection Bureau at the Massachusetts Attorney
General's Office. Stuart has received numerous honors and awards, including the Thurgood
Marshall Award by the Rainbow/PUSH Coalition. He is a 1975 graduate of the University of
Michigan,summa cum laude and graduated from Harvard Law School, cum laude in 1978.


         Brian Highsmith is a Skadden Fellow at the National Consumer Law Center, working on
criminal justice debt and the criminalization of poverty in various consumer law contexts. His
litigation and advocacy aims to address the different ways that interactions with our criminal
legal system result in unfair and unaffordable financial obligations for low-income families. Prior
to joining NCLC, Brian worked on domestic economic policy with a focus on income support
programs and fiscal policy—including as an advisor at President Obama's National Economic
Council, the Center on Budget and Policy Priorities, and the office of Senator Cory Booker.
Brian has testified by invitation at a New York State listening session about consumer abuses in
the bail bond industry convened by Governor Cuomo on behalf of three state agencies (the
Dpartment of Financial Services, the Division of Consumer Protection, and the Division of
Criminal Justice Services), and is the author of an upcoming national report documenting
consumer abuses by private companies that increasingly administer core parts of our criminal
justice system, including the commercial bail industry. During law school he practiced consumer
litigation at the New York Legal Assistance Group and Gupta Wessler PLLC and was a law
clerk in the civil rights office of Maryland's Attorney General. Brian is a graduate of Yale Law
School and Furman University; he is admitted to the Maryland bar.
                       The National Consumer Law Center’s
                           History of Advocacy Results
                       in Many Basic Consumer Protections


Banking Reforms

•   The Credit CARD Act of 2009 is bringing consumers real relief from years of abusive,
    confusing fine print, junk fees, and penalty charges from the credit card industry. NCLC
    played a key role in advising lawmakers and pushing important reforms that have eliminated
    many of the worst credit card abuses, especially on retroactive interest rates, fee harvester
    charges, interest on payment balances, and penalty fees. Also included: Protections for gift
    cards to ban fees and expiration dates which NCLC pushed for five years.

•   After years of advocacy by NCLC and allies and a widely circulated NCLC investigative
    report that brought national attention to financial scams aimed at military personnel and
    veterans, Congress passed the Military Lending Act in 2006 placing a 36% interest rate
    cap on loans made to active duty members of the armed forces and their dependents.
    NCLC’s advocacy was instrumental in the clarifications and improvements to the law
    proposed by regulators in 2014.

•   As co-counsel in a series of national class action lawsuits (1998 - 2007) brought under the
    Equal Credit Opportunity Act, NCLC helped to transform car financing practices across
    the industry. The suits charged some of the country’s largest auto finance companies and
    banks with maintaining policies that permitted car dealers to mark-up loan finance rates
    based on subjective criteria unrelated to credit-worthiness, a policy that had a disparate
    impact on African-American and Hispanic customers. The lawsuits put an end to
    discriminatory loan practices that had operated secretly for over 75 years that had resulted
    in higher-interest rate car loans for minorities.

•   NCLC’s work, along with other consumer advocates, was critical in convincing federal
    banking regulators to prohibit banks (effective July 1, 2010) from charging overdraft fees on
    debit cards, unless the consumer chooses this high-cost service.

•   NCLC has persuaded federal agencies to closely regulate the activities of banks’ processing
    the financial transactions of Internet payday lenders and other scammers.

•   Our support for local advocates in Illinois culminated in a strong law passed in 2014 which
    requires substantial protections for employees using payroll cards issued by employers.
    This law is the first of its kind in the nation.
Credit Reports & Scores

•   NCLC was the lead consumer advocate pushing for significant improvements to the credit
    reporting system as part of the 2003 Fair and Accurate Credit Transactions Act (FACTA).
    NCLC focused on important gains for consumers in advancing the accuracy of furnisher
    reports, ensuring the meaningfulness of risk-based pricing notice, and ensuring that debt
    collectors were not permitted to avoid requirements of the Act.

•   In 2008, NCLC and a team of private attorneys obtained injunctive relief settlements that
    essentially reversed the presumption of non-dischargeability that the three major credit
    reporting agencies had been applying to debts that were almost always automatically
    discharged in a Chapter 7 bankruptcy.

•   In 2014, the CFPB addressed a major flaw in the handling of credit reporting disputes in
    response to the documented problems in NCLC’s 2009 report Automated Injustice: How a
    Mechanized Dispute System Frustrates Consumers Seeking to Fix Errors in Their Credit
    Reports. Consumers can now upload, mail, or fax documents to support disputes they send
    to the three major credit reporting agencies.


Development of Consumer Laws and Advancing Consumer
Law Expertise

•   NCLC takes special pride in our leadership role in the development of consumer law as an
    area of legal expertise - and in the increasing numbers of attorneys who practice in this
    field. The National Association of Consumer Advocates, for example, was conceived at one
    of NCLC’s national conferences. We look with much satisfaction at the increasing legal
    resources NCLC has helped to make available on behalf of low-income consumers.

•   NCLC led the way in training attorneys in the practice of consumer law by publishing our first
    NCLC Consumer Law Manual in 1971. We now publish the 20-volume Consumer Credit
    and Sales Legal Practice Series for attorneys, as well as consumer books for consumers
    and advocates. Since our first National Consumer Law Specialist Conference in 1976,
    tens of thousands of attorneys have attended our trainings, workshops, and what is now the
    largest annual consumer law conference in the country.

•   We authored, explained, and advocated for the 1970 National Consumer Act, which paved
    the way for many state consumer laws, including fair debt collection practices acts and
    unfair and deceptive trade practices acts.

•   The most fundamental of protections - due process – was not always available to
    consumers. NCLC played a key role in the courts’ recognition of due process in consumer
    cases. Our participation in Swarb v. Lennox (1971), Fuentes v. Shevin (1972), and
    Memphis Light, Gas & Water Division v. Craft (1978) was critical to the development of
    consumer due process.

•   We led the fight for the FTC’s 1975 Holder in Due Course Rule, which removed many of
    the obstructions consumers faced when seeking relief from creditors and forced financiers
    to take responsibility for policing the market. In 2012, NCLC requested the FTC affirm the
    Rule as some courts were limiting consumers’ ability for recovery; the FTC Commission
    unanimously supported our opinion.

•   Since its inception, NCLC has led the way in maintaining and strengthening the essential
    consumer rights embodied in the Truth in Lending Act (TILA) and Regulation Z. For
    example: We were the primary force that prevented the complete evisceration of the right of
    rescission under TILA, which began with the Congressional response in 1996 to the Rodash
    decision to eliminate the right, and persisted through the passage of the Dodd-Frank Act in
    2009. We successfully worked for passage of an amendment to the Dodd-Frank Act that
    adjusted the dollar threshold for TILA coverage for inflation and also ensured that auto loans
    were still protected by TILA.

•   We led the effort to add consumer protections to the federal Electronic Signatures (E-
    Sign) law passed in 2000. As a result of NCLC's advocacy, E-Sign includes a
    consumer consent provision, a requirement that electronic records be accessible,
    retainable, and accurate. NCLC also provided guidance to states in their enactment of
    state versions of the law (Uniform Electronic Transactions Act).



Debt Collection & Bankruptcy

•   NCLC set the standard for third party debt collection with our Model Consumer Credit Code
    that was the foundation for the federal Fair Debt Collections Practices Act. (FDCPA) and the
    credit codes of Wisconsin, West Virginia, and Iowa.

•   NCLC made sure the FTC’s Credit Practice Rules abolished many of the most outrageous,
    commonplace creditor abuses consumers were experiencing.

•   NCLC led the effort to push the U.S. Treasury to regulate banks to protect federal exempt
    funds, such as Social Security and SSI benefits, from the claims of creditors. NCLC closely
    monitored the development of the Treasury Rule that now protects two months of federal
    benefits directly deposited in bank accounts from creditors.

•   Thanks to leadership from NCLC, important reforms were adopted by the Judicial
    Conference Advisory Committee on Bankruptcy Rules in 2011. The reforms address the
    widespread failure of mortgage servicers to provide homeowners with critical information in
    Chapter 13 bankruptcy cases by improving the fairness of the bankruptcy system and
    making Chapter 13 a more effective tool for homeowners to avoid foreclosure. Chaired by
    NCLC attorney John Rao, the committee’s changes to the bankruptcy rules and official
    forms were approved by the U.S. Supreme Court.


Auto Fraud and Lending
•   NCLC was instrumental in the passage of the Magnuson–Moss Warranty Act, the 1975
    federal statute which ensures that consumers have the right to enforce warranties on
    consumer products. The Act prohibits manufacturers from dodging their obligations under
    written warranties on the ground that a dealer, not the manufacturer, sold the product. The
    Act also includes many protections against warranties that appear to promise real protection
    but hide limitations in the fine print.

•   We worked with advocates in California on “Buy Here Pay Here” state legislation (effective
    in 2013) that requires dealers to disclose the “reasonable market value” of each used car for
    sale and also improves warranties on used cars; and on a 2012 California law that requires
    a dealer to disclose to a potential buyer if a vehicle is reported as junk or salvage through
    the National Motor Vehicle Title Information System (NMVTIS).

•   NCLC and allies continue work to strengthen the FTC’s Used Car Rule to protect
    consumers from deceptive car sales.


Payday Loans

•   After advocacy by NCLC and partner groups, NACHA (The Electronic Payments
    Association) issued bulletins warning banks about the dangers of processing those
    payments, and reminding banks and payment processors that they cannot resubmit
    payments that consumers have stopped or de-authorized.

•   At least 9 online payday lenders closed shop after the banking industry in New York –
    responding to regulatory pressure and advocacy and counsel from NCLC and others –
    signaled that the electronic payment system would not be open for unlicensed lenders.
    NCLC successfully reached out to NACHA, urging the network to work with banks to block
    unlicensed lenders from accessing consumers’ accounts through the infrastructure that
    makes electronic payments possible.

•   Seven national and regional banks exited the payday loan business after pressure from
    NCLC, partner groups, and regulators led them to stop offering 300% interest “deposit
    advance” products. NCLC pushed forward by issuing guidelines to help banks develop
    affordable, responsible small dollar loan options.
•   After NCLC highlighted federal credit unions that were using legal loopholes to evade their
    18% interest rate cap and make triple-digit payday loans, most exited the business and
    focused instead on affordable loans.

•   For more than a decade, NCLC and allies rallied against short-term, high-cost tax-time
    refund anticipation loans (RALs) processed through banks. The result? By 2013, all of the
    banks that made the RAL loans stopped offering them, saving taxpayers an estimated
    $1.24 billion.


Prepaid Cards
•   In a ground-breaking report, NCLC exposed the fees on state unemployment prepaid cards
    that were nickel-and-diming struggling people who needed every cent. Within two years,
    nearly all states had improved their cards.

•   NCLC and federal banking regulators stood up to Urban Trust Bank, which stopped
    permitting its prepaid cards to be used by the CheckSmart chain of payday stores to evade
    interest rate caps and payday laws in Arizona, Ohio, and other states.

•   Our advocacy supported the passage of a California law in 2015 to ban overdraft fees and
    require FDIC insurance for prepaid cards used to accept unemployment benefits and child
    support payments.


Student Loans
•   For years, NCLC documented predatory lending and other deceptive practices throughout
    the for-profit school industry. With others, we pressured the U.S. Department of Education,
    CFPB, and Department of Justice to improve student rights in the wake of the meltdown at
    for-profit Corinthian Colleges in 2014. NCLC urged the Department of Education to cancel
    the federal loans of Corinthian borrowers, and is seeking widespread relief for students
    harmed by other for-profit schools.

•   NCLC has a long history of working to reform the federal student loan servicing structure
    and to create clear borrower protections. There is still much work to do, but the U.S.
    Department of Education and the White House have made servicing a top priority and
    instituted important changes to the servicing contracts. And the Department held its first
    ever student loan servicing summit in December 2014 to solicit ideas for reform.

•   The elimination of the government’s oppressive student loan private debt collection industry
    is detailed in our 2014 report Pounding Student Loan Borrowers. The industry is still alive,
    but there is renewed interest in finding alternatives to private debt collectors, including a
    2015 pilot project at the U.S. Department of Treasury to test in-house student loan debt
    collection. In addition, NCLC’s advocacy as a negotiator in Department of Education
    rulemaking meetings helped lead to changes in the student loan rehabilitation system. This
    work helped ensure that borrowers can truly access the reasonable and affordable
    payments to which they are entitled.

•   In 2013, NCLC helped expose a deceptive new student loan “debt relief” industry. Our report
    galvanized national higher education organizations to expand student loan borrower
    assistance programs and 23 U.S. Senators called on federal officials to investigate the
    report’s findings. The CFPB and some state Attorney Generals have sued some of these
    companies for their deceptive marketing practices.


Sustainable Homeownership

•   Since our inception, we have been at the forefront to help tens of millions of struggling
    homeowners through our ongoing advocacy to eliminate predatory mortgage lending
    practices and to prevent foreclosures. This includes NCLC’s work to support and improve
    federal law and loan modification programs, including the Home Affordable Modification
    Program and the Home Affordable Refinance Program; inclusion of a borrower’s ability to
    repay a mortgage in the Dodd Frank Act; and key improvements to the CFPB’s mortgage
    servicing rules to make lenders more accountable in the wake of the 2008 Great Recession.

•   NCLC influenced standards in the 2012 Mortgage Servicing Settlement. The servicing
    standards in the $25 billion state-federal settlement with the five largest mortgage servicers,
    standards which the Attorneys General are now seeking to apply to more servicers through
    additional settlements, was the direct result of NCLC advocacy on servicing and loss
    mitigation. Standards that reflect positions we have advocated include force-placed
    insurance, application of payments, and loss mitigation, including both substantive and
    procedural requirements.

•   In response to NCLC’s advocacy, the U.S. Treasury Department made significant
    improvements to its national loan modification program. The Department:
    — imposed further rules regarding how homeowners may escalate cases when the servicer
    does not comply with HAMP rules;
    — improved the guidance for the treatment of arrearages upon the termination of a
    forbearance plan while the homeowner is unemployed. Servicers must evaluate
    homeowners for all available loan modification options and may not condition approval upon
    a lump sum payment of the arrearages;
    — required servicers to waive interest accrued when conversion to a permanent
    modification is delayed. This accrued interest sometime amounts to tens of thousands
    of dollars; and
    — changed the rules for evaluating payment affordability for adjustable rate
    mortgages. Under the new rules, the fully amortizing payment is used to measure
    affordability.

•   Our leadership and shocking report on home improvement and second mortgage abuses
    led to the enactment of the Home Ownership & Equity Protection Act of 1994 and legal
    remedies for thousands of unsophisticated homeowners who risked losing their homes
    because of equity skimming scams.

•   NCLC expert testimony was crucial to the court’s decision that a loan is unconscionable
    where repeated financings are structured for the benefit of the lender in Besta v. Beneficial
    Loan Co. And, in Christopher Dollens et al., v Wells Fargo Bank, N.A. et al, a $3.1 million
    judgment was issued against Wells Fargo for bad servicing and wrongful foreclosure and
    NCLC’s expert testimony was cited several times in the judge’s decision.

•   NCLC and the National Housing Resource Center created resources to aid housing
    counselors across the nation in recognizing, documenting, and reporting violations of the
    National Mortgage Settlement between 49 attorney generals and the federal government
    with 5 major mortgage servicers for predatory lending that led to the 2008 Great Recession.

•   As a result of persistent advocacy by NCLC, the Federal Housing Administration adopted
    all of our major requested changes to improve loss-mitigation standards on mortgage loan
    modifications.

•   An NCLC exposé documented the need to reform state and local tax sales laws to
    prevent a predatory practice that made billions for companies by swindling low-income older
    adults out of their homes for as little as $400 owed in back property taxes. Washington, D.C.
    and Baltimore, Maryland were highlighted as two of the worst in the nation and since then,
    updated their laws adopting many of our recommendations.

•   NCLC published a series of reports documenting the great potential of state and local
    foreclosure mediation programs for saving homes. NCLC’s recommendations for program
    structures were adopted in a number of states. By 2015, more than 20 states had
    implemented a foreclosure mediation program. NCLC has also trained foreclosure mediators
    in Illinois, Maine, Maryland, Nevada, Vermont, Washington, and other states.

•   NCLC is part of a ground-breaking racial discrimination class action suit for encouraging
    lenders to push high-risk mortgage loans on African-American borrowers. Adkins v. Morgan
    Stanley is the first private racial discrimination enforcement action brought against a Wall
    Street investment bank under the Fair Housing Act.
Fairness in Utilities Regulation & Energy Programs
•    NCLC’s design and evaluation of affordable energy programs for low-income consumers
     were critical to making them a reality. We were the primary advocate for the creation of
     the federal Low Income Home Energy Assistance Program (LIHEAP) and pioneered the
     Percentage of Payment Plan that targeted LIHEAP funds to those households most
     in need.

•    NCLC is a leader to promote strengthening the Telephone Consumer Protection Act and
     to preserve long-standing protections for landline and wireless services.

•    Our expert testimony and comments on state prepaid utility services help protect
     vulnerable customers from utility disconnections.

•    NCLC has a long history of strengthening the federal Weatherization Assistance Program
     that provides for energy efficiency improvements to low-income homes across the nation.
     With partners, we have also successfully encouraged Congress to increase energy efficient
     appliance standards.


NCLC's Legal Treatises

        NCLC is author of the widely praised Consumer Credit and Sales Legal Practice Series.
This 22-volume set of treatises on consumer law are widely used by legal aid offices and the
private bar. The legal manuals detail state legislation and case law in all 50 states, with
analysis of federal laws, regulations, cases, agency interpretations, and letters.

    NCLC Leadership in the Legal Community
         NCLC has provided substantial leadership in the legal community. The American Bar
Journal review of NCLC's Consumer Credit and Sales Legal Practice Series of treatises
described them as "... a monumental undertaking comparable to but more practical than the
Restatement of Laws." NCLC staff has appeared as counsel and amicus curiae before the
United States Supreme Court, all of the United States Courts of Appeal, and numerous state
courts. Our legal expertise was cited by United States Court of Appeals in Besta v. Beneficial
Loan Co., 855 F. 2d 532, 534 (8th Cir. 1988) (expert testimony of K. Keest); and Crossley v.
Lieberman, 868 F.2d 566, 569 (3rd Cir. 1989) (citation to Robert Hobbs, "leading
commentator"); our treatise Unfair and Deceptive Acts and Practices cited in Gibbons v. J.
Nuckolls, Inc., 216 S.W.3d 667 (Mo. 2007), (fn. 13, citation to NCLC, “national experts”); our
treatise Truth in Lending cited in Pfennig v. Household Credit Services, Inc., 295 F.3d 522, 530
(6th Cir. 2002); and our treatise Consumer Class Actions in State v. Homeside Lending, Inc.
2003 Vt. 17.
NCLC was the Federal Trade Commission's designated consumer representative in
promulgating its Trade Regulation Rules on Creditor Remedies, 16 C.F.R. 444, and
Preservation of Consumers' Claims and Defenses, 16 C.F.R. 433. The Center's Model
Consumer Credit Code was the foundation for the Wisconsin, West Virginia, and Iowa credit
codes, and the federal Fair Debt Collections Practices Act, 15 U.S.C. § 1692. Our report on
abuses in the home improvement and second mortgage industries led to the enactment of the
Home Ownership and Equity Protection Act of 1994.

Staff attorneys at NCLC have been appointed to many prestigious boards and committees: the
Judicial Conference Bankruptcy Rules Committee (appointed by Chief Justice Roberts), the
American College of Bankruptcy Fellows, the National Conference of Commissioners on
Uniform State Laws, the American Bar Association Business Law Section, and the Energy and
Transportation Task Force of the President's Council on Sustainable Development. More
Center staff have been appointed by the Board of Governors of the Federal Reserve System to
their statutory Consumer-Industry Advisory Committee than any two other organizations
combined. Present and former Center staff have held or hold public, appointed positions of
authority.

  Training
        Every year NCLC trains thousands of attorneys and other advocates at over 50 national,
regional, and local events. Our annual Consumer Rights Litigation Conference is the main
source of continuing legal education for attorneys representing individual consumers.
NCLC provides consumer law training for legal services programs, pro bono and other bar
association sponsored programs, and government agencies. The Center develops appropriate
continuing legal education sessions on consumer law after exploring the needs in the consumer
attorney community. The U.S. Department of Housing and Urban Development has awarded
several grants to NCLC to deliver nationwide foreclosure prevention trainings to housing
counselors across the country. In addition, NCLC has trained over 5,000 attorneys on changes
to the federal bankruptcy code since it was overhauled in 2005.
